DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 111-159 are pending and under consideration. 
Drawings
2.	The drawings are objected to because in the drawings submitted September 21, 2020 Figures 2B, 6A-D, 7A-C, 9A-B, 26A-C and 27A-C are blank.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The ‘417 claims are drawn to:
1. An isolated nucleic acid molecule encoding a natural killer cell immune-function receptor-chimeric antigen receptor (NKR-CAR), wherein the encoded NKR-CAR comprises: (a) an extracellular antigen binding domain that binds to mesothelin, wherein the antigen binding domain comprises a heavy chain complementarity determining region 1 (HC CDR1), a heavy chain complementarity determining region 2 (HC CDR2), a heavy chain complementarity determining region 3 (HC CDR3), a light chain complementarity determining region 1 (LC CDR1), a light chain complementarity determining region 2 (LC CDR2), and a light chain complementarity determining region 3 (LC CDR3), wherein: (i) the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 234, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 234; or (ii) the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 240, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 240; (b) a NKR transmembrane domain; and (c) a cytoplasmic domain. 
    2. The isolated nucleic acid molecule of claim 1, wherein: (a) the antigen binding domain that binds mesothelin comprises: a heavy chain variable region comprising: i) the amino acid sequence of an anti-mesothelin heavy chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or a light chain variable region comprising: i) the amino acid sequence of an anti-mesothelin light chain variable region in SEQ 
    3. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR comprises: a killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR), wherein the KIR-CAR comprises one or both of a transmembrane domain from a KIR (a KIR transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a KIR (a KIR cytoplasmic domain); a natural cytotoxicity receptor chimeric antigen receptor (NCR-CAR), wherein the NCR-CAR comprises one or both of a transmembrane domain from a NCR (a NCR transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a NCR (a NCR cytoplasmic domain); a signaling lymphocyte activation molecule family chimeric antigen receptor (SLAMF-CAR), wherein the SLAMF-CAR comprises one or both of a transmembrane domain from a SLAMF (a SLAMF transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a SLAMF (a SLAMF cytoplasmic domain); a Fc receptor chimeric antigen receptor (FcR-CAR), wherein the FcR-CAR comprises one or both of a transmembrane domain from a FcR selected from CD16 or CD64, or a cytoplasmic domain comprising a functional signaling domain from a FcR selected from CD16 or CD64; or a Ly49 receptor chimeric antigen receptor (Ly49-CAR), wherein the Ly49-CAR comprises one or both of a transmembrane domain from Ly49 (a Ly49 transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from Ly49 (a Ly49 cytoplasmic domain). 
    4. The isolated nucleic acid molecule of claim 3, wherein: (i) the KIR transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: 
    5. The isolated nucleic acid molecule of claim 3, wherein: (i) the NCR transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: NKp46, NKp30, and NKp44; and/or (ii) the NCR cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: NKp46, NKp30, and NKp44. 
    6. The isolated nucleic acid molecule of claim 3, wherein: (i) the SLAMF transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: SLAM, CD48, CD229, 2B4, CD84, NTB-A, CRACC, BLAME, and CD2F-10; and/or (ii) the SLAMF cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: SLAM, CD48, CD229, 2B4, CD84, NTB-A, CRACC, BLAME, and CD2F-10. 
    7. The isolated nucleic acid molecule of claim 3, wherein: (i) the Ly49 transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: Ly49A, Ly49C, Ly49H, and Ly49D; and/or (ii) the Ly49 cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: Ly49A, Ly49C, Ly49H, and Ly49D. 

    9. The isolated nucleic acid molecule of claim 1, wherein: (i) the encoded cytoplasmic domain comprises a NKR cytoplasmic domain comprising one or more functional signaling domains of a protein selected from the group consisting of KIR2DS2, KIR2DL3, NKp46, DAP12, a KIR, a NCR, a SLAMF, a FcR, and a Ly49; (ii) the encoded cytoplasmic domain comprises the amino acid sequence of SEQ ID NO: 360, 361, or 362; an amino acid sequence comprising at least one modification, but not more than 20 modifications of the amino acid sequence of SEQ ID NO: 360, 361, or 362; or an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 360, 361, or 362; or (iii) the nucleic acid sequence encoding the cytoplasmic domain comprises nucleotides 831-947 of SEQ ID NO: 342, nucleotides 833-1060 of SEQ ID NO: 344, or nucleotides 876-949 of SEQ ID NO: 346, or a nucleic acid sequence with at least 95% sequence identity thereto. 

    11. The isolated nucleic acid molecule of claim 1, wherein the extracellular antigen binding domain that binds mesothelin is connected to the transmembrane domain by a hinge domain. 
    12. The isolated nucleic acid molecule of claim 11, wherein: (i) the encoded hinge domain is selected from the group consisting of a CD8 hinge, an IgG4 hinge, an IgD hinge, a KIR2DS2 hinge, a KIR hinge, a NCR hinge, a SLAMF hinge, a FcR hinge, and a LY49 hinge; or (ii) the encoded hinge domain comprises the amino acid sequence of SEQ ID NO: 340, 3, or 4; an amino acid sequence comprising at least one modification, but not more than 5 modifications of the amino acid sequence of SEQ ID NO: 340, 3, or 4; or an amino acid sequence with at least 95% identity to the amino acid sequence of SEQ ID NO: 340, 3, or 4. 
    13. The isolated nucleic acid molecule of claim 1, wherein: i) the encoded transmembrane domain and cytoplasmic domain collectively comprise: the amino acid sequence of amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; an amino acid sequence having at least one modification, but not more than 30 modifications to amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; or an amino acid sequence with at least 95% identity to amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; or ii) the nucleic acid sequence encoding the transmembrane domain and the cytoplasmic domain comprises nucleotides 1237-1464 of SEQ ID NO: 332 or nucleotides 1156-1365 of SEQ ID NO: 334, or a sequence having at least 95% identity thereto. 

    15. The isolated nucleic acid molecule of claim 14, wherein: (i) the encoded adaptor molecule comprises a functional signaling domain of DAP12 or Fc epsilon receptor gamma (Fc epsilon R gamma.); (ii) the encoded adaptor molecule comprises the amino acid sequence of amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; an amino acid sequence having at least one modification, but not more than 20 modifications to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or an amino acid sequence with at least 95% identity to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or (iii) the nucleic acid sequence encoding the adaptor molecule comprises nucleotides 1-339 of SEQ ID NO: 332 or nucleotides 1-258 of SEQ ID NO: 334. 
    16. The isolated nucleic acid molecule of claim 14, further comprising a nucleic acid sequence encoding a peptide cleavage site of T2A, and wherein the nucleic acid encoding the peptide cleavage site links the nucleic acid sequence encoding the NKR-CAR to the nucleic acid sequence encoding the adaptor molecule. 
    17. The isolated nucleic acid molecule of claim 16, wherein the nucleic acid sequence encoding the peptide cleavage site encodes the amino acid sequence of SEQ ID NO: 57, or an amino acid sequence having at least 95% sequence identity thereto. 
    18. The isolated nucleic acid molecule of claim 1, further comprising a nucleic acid sequence encoding a T cell based-chimeric antigen receptor (TCAR) or a second NKR-CAR. 
    19. The isolated nucleic acid molecule of claim 18, wherein the encoded TCAR or the second NKR-CAR comprises an antigen binding domain that binds to a target antigen that is not mesothelin. 

    21. The isolated NKR-CAR polypeptide of claim 20, wherein: (a) the antigen binding domain that binds mesothelin comprises: a heavy chain variable region comprising: i) the amino acid sequence of an anti-mesothelin heavy chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or a light chain variable region comprising: i) the amino acid sequence of an anti-mesothelin light chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or (b) the antigen binding domain that binds mesothelin comprises: i) the amino acid sequence of SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto. 
    22. A isolated NKR-CAR complex, comprising the NKR-CAR polypeptide of claim 20, and an adaptor molecule. 
    23. The isolated NKR-CAR complex of claim 22, wherein the adaptor molecule comprises: (i) a functional signaling domain of DAP12 or Fc epsilon R gamma.; (ii) the amino acid sequence of amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; (iii) an amino acid sequence having at least one modification, but not more than 20 modifications to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or (iv) an amino acid sequence with at least 95% identity to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335. 
    24. A vector comprising the nucleic acid molecule of claim 1, wherein the vector is a DNA vector or an RNA vector. 
    25. An isolated cell, comprising the nucleic acid molecule of claim 1. 

    27. A method of treating a mammal having a disease or disorder comprising administering to the mammal an effective amount of a cell comprising the nucleic acid molecule of claim 1. 
    28. The method of claim 27, wherein: (i) the disease or disorder is associated with the expression of mesothelin; and/or (ii) the disease or disorder is selected from the group consisting of mesothelioma, malignant pleural mesothelioma, non-small cell lung cancer, small cell lung cancer, squamous cell lung cancer, large cell lung cancer, pancreatic cancer, pancreatic ductal adenocarcinoma, pancreatic metastasis, ovarian cancer, colorectal cancer and bladder cancer, or any combination thereto. 
    29. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR is an activating NKR-CAR. 
    30. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR is an inhibiting NKR-CAR. 
    31. The isolated nucleic acid molecule of claim 1, wherein the cytoplasmic domain is a NKR cytoplasmic domain. 
    33. The isolated nucleic acid molecule of claim 1, wherein the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 240, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 240.
SEQ ID NOs: 234 and 240 comprises the currently claimed SEQ ID NOs: 209, 233 and 257.  See Appendix 1.  

SEQ ID NO: 240 comprises SEQ ID NO: 49. See Appendix 1.
	SEQ ID NO: 340 comprises a sequence that is identical with SEQ ID NO: 2. See Appendix 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the patented claims which have all of the characteristics of the claimed anti-mesothelin CAR, nucleic acids and cells expressing the anti-mesothelin CAR.  Additionally It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high modify the dosing to stimulate the optimal immune response for treatment. 

4.	Claims 119-124, 132-137,141, 142 and 149-159 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 and 33 of U.S. Patent No. 10,577,417 (Beatty et al. March 3, 2020), as applied to claims 111-118, 125-131, 138-140, 143-146 and 148 above in further view of WO 2012/079000 (June et al. June 12, 2012), “June”. 
The ‘417 claims teach as set forth above, but do not teach the co-stimulatory domain 4-1BB (SEQ ID NOs: 7 or 18), the CD3 zeta signaling (SEQ ID NOs: 9, 10, 20 or 21), the leader sequence of SEQ ID NO: 1, the CD8 transmembrane domain of SEQ ID NOs: 6 and 17, or the immune effector T or NK cells, 

June teaches that the CAR can target mesothelin.  See p. 2-lines 15-20. 
June teaches that CAR comprises co-stimulatory domains from 4-1BB and a CD3 zeta signaling domains.  See p. 2-lines 20-31, pp. 87-88-Table 5 and Fig. 1. 
	June teaches using T-cells and NK cells for the CAR.  See p. 3-lines 3-5.
	June teaches using the CD8 leader sequence SEQ ID NO: 19. See pp. 87-88-Table 5. 
	June teaches using the CD8 hinge and transmembrane domains.  See pp. 87-88-Table 5.
The sequences of the CAR domains of June are identical to the claimed domain sequences. See Appendix 1.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘417 claims and June and use the CD3 zeta signaling domain, a 4-1BB co-stimulatory domain and the CD8 leader sequence, hinge and transmembrane of June in the NKR-CAR of the ‘417 claims because June teaches that these domains are effective for construction of an active CAR. Additionally it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to use T-cells or NK-cells to stimulate the immune response taught by June and modify the treatment to stimulate the optimal immune response for treatment. 

5.	Claims 147 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 and 33 of U.S. Patent No. 10,577,417 (Beatty et al. March 3, 2020), as applied to claims 111-118, 125-131, 138-140, 143-146 and 148 above in further view of WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2”. 

June-2 teaches switch chimeric receptors with the extracellular domains of PD1, CTLA4, and BLTA linked a costimulatory domain and a primary signaling domain that switch the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  See abstract, pp. 2-3, claims 1-12 and Figure 1. 
June-2 teaches treating cancer with T-cells expressing these switch receptors.  See claims 10-12. 
	June-2 teaches expressing the switch receptors T cells with CARs to enhance T-cell function.  See pp. 18-19
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘417 claims and June-2 and express the switch receptors of June-2 in T-cells with the NKR-CAR of the ‘417 claims because June-2 teaches that switch receptors turn the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  Thus one would have been motivated to use the switch receptors of June-2 in T-cells with the NKR-CAR of the ‘417 claims to enhance the immune response during treatment.

6.	Claims 111-143 and 149-159 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-35 of U.S. Patent No. 11,161,907 B2 (June et al. Nov. 2, 2021). 

1. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a polypeptide that enhances the immune response against a target cell, or a cancer cell, and wherein the polypeptide is a first chimeric antigen receptor (first CAR) that binds a first antigen, wherein the first CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises a nucleic acid sequence that induces expression of (a) upon immune effector cell activation, and wherein the nucleic acid sequence comprises a promoter chosen from a nuclear factor of activated T cells (NFAT) promoter, an NF-kB promoter, an IL-2 promoter, or an IL-2 receptor (IL-2R) promoter; (c) a nucleic acid sequence encoding a second CAR that binds a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control region is other than an activation-conditional control region, and wherein, the second control region comprises a constitutive control region. 
    2. The isolated nucleic acid of claim 1, wherein the second control region comprises an elongation factor 1 alpha (EF1a) control region. 
    3. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first CAR and/or the second CAR binds to mesothelin, EGFRvIII, TSHR, CD19, CD123, CD22, CD30, CD171, CS-1, CLL-1, CD33, GD2, GD3, BCMA, Tn Ag, prostate specific membrane antigen (PSMA), ROR1, FLT3, FAP, TAG72, CD38, CD44v6, CEA, EPCAM, B7H3, KIT, IL-13Ra2, interleukin-11 receptor a (IL-11Ra), PSCA, PRSS21, VEGFR2, LewisY, CD24, platelet-derived growth factor receptor-beta (PDGFR-beta), SSEA-4, CD20, Folate receptor alpha (FRa), 
    4. The isolated nucleic acid of claim 3, wherein the antigen binding domain of the first and/or second CAR binds to mesothelin, Folate receptor alpha (FRa), or ErbB2 (Her2/neu). 
    5. The isolated nucleic acid of claim 4, wherein the antigen binding domain of the first or second CAR binds to mesothelin and comprises: (i) a light chain complementarity determining region 1 (LC CDR1), a light chain complementarity determining region 2 (LC CDR2), and a light chain complementarity determining region 3 (LC CDR3) of a mesothelin binding domain in Table 2; and a heavy chain complementarity determining region 1 (HC CDR1), a heavy chain complementarity determining region 2 (HC CDR2), and a heavy chain complementarity determining region 3 (HC CDR3) of a mesothelin binding domain in Table 2; (ii) the LC CDR1, LC CDR2, and LC CDR3 of the LC CDR sequences listed in Table 4; and the 
    6. The isolated nucleic acid of claim 1, wherein: the first antigen and the second antigen are co-expressed on the cancer cell; the first antigen is expressed on a first population of cancer cells and the second antigen is expressed on a second population of cancer cells; or the second antigen is expressed on the cancer cell and the first antigen is not expressed on the cancer cell. 
    7. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first CAR and/or the second CAR binds to Folate receptor alpha (FRa), ERBB2 (Her2/neu), EphA2, IL-13Ra2, epidermal growth factor receptor (EGFR), or Mesothelin. 
    8. The isolated nucleic acid of claim 1, wherein: the second antigen is EGFRvIII; and the first antigen is EGFR or a variant thereof; EphA2; ErbB2 (Her2/neu); or IL-13Ra2; or the second antigen is mesothelin; and the first antigen is FRa or ErbB2 (Her2/neu). 

    10. The isolated nucleic acid of claim 1, wherein the transmembrane domain of the first and/or second CAR comprises: (i) a transmembrane domain of: alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 or CD154; (ii) a transmembrane domain of SEQ ID NO: 12; or (iii) a transmembrane domain that comprises an amino acid sequence with at least 95% identity to SEQ ID NO:12 (CD8). 
    11. The isolated nucleic acid of claim 1, wherein the antigen binding domain of the first and/or second CAR is connected to the transmembrane domain of the corresponding CAR by a hinge region, the hinge region comprising SEQ ID NO:4 (CD8) or an amino acid sequence with at least 95% identity to SEQ ID NO:4 (CD8). 
    12. The isolated nucleic acid of claim 1, wherein the intracellular signaling domain of the first and/or second CAR comprises a costimulatory signaling domain comprising: (i) a signaling domain obtained from a MHC class I molecule, a TNF receptor protein, an Immunoglobulin-like protein, a cytokine receptor, an integrin, a signaling lymphocytic activation 
    13. The isolated nucleic acid of claim 1, wherein the intracellular signaling domain comprises: (i) a signaling domain of 4-1BB and/or signaling domain of CD3 zeta; (ii) SEQ ID NO: 14 and/or SEQ ID NO:18 or SEQ ID NO:20; (iii) an amino acid sequence with at least 95% identity to SEQ ID NO:14 and/or SEQ ID NO:18 or SEQ ID NO:20; or (iv) SEQ ID NO:14, and SEQ ID NO:18 or SEQ ID NO:20, wherein the amino acid sequences comprising the intracellular signaling domain are expressed in the same frame and as a single polypeptide chain. 
    14. The isolated nucleic acid of claim 1, wherein the first CAR comprises: (i) an amino acid sequence in SEQ ID NO: 150, or SEQ ID NO: 152; (ii) an amino acid sequence with 95-99% identity to an amino acid sequence in SEQ ID NO: 150, or SEQ ID NO: 152; (iii) an amino acid sequence encoded by a nucleic acid sequence in, SEQ ID NO: 151, or SEQ ID NO: 153; or 
    15. The isolated nucleic acid of claim 1, wherein the second CAR comprises: (i) SEQ ID NO: 104, SEQ ID NO: 110, SEQ ID NO: 124, SEQ ID NO: 100, SEQ ID NO: 101, SEQ ID NO: 102, SEQ ID NO: 103, SEQ ID NO: 105, SEQ ID NO: 106, SEQ ID NO: 107, SEQ ID NO: 108, SEQ ID NO: 109, SEQ ID NO: 111, SEQ ID NO: 112, SEQ ID NO: 113, SEQ ID NO: 114, SEQ ID NO: 115, SEQ ID NO: 116, SEQ ID NO: 117, SEQ ID NO: 118, SEQ ID NO: 119, SEQ ID NO: 120, SEQ ID NO: 121, SEQ ID NO: 122, or SEQ ID NO: 123; (ii) an amino acid sequence at least 95% identity to SEQ ID NO: 104, SEQ ID NO: 110, SEQ ID NO: 124, SEQ ID NO: 100, SEQ ID NO: 101, SEQ ID NO: 102, SEQ ID NO: 103, SEQ ID NO: 105, SEQ ID NO: 106, SEQ ID NO: 107, SEQ ID NO: 108, SEQ ID NO: 109, SEQ ID NO: 111, SEQ ID NO: 112, SEQ ID NO: 113, SEQ ID NO: 114, SEQ ID NO: 115, SEQ ID NO: 116, SEQ ID NO: 117, SEQ ID NO: 118, SEQ ID NO: 119, SEQ ID NO: 120, SEQ ID NO: 121, SEQ ID NO: 122, or SEQ ID NO: 123; (iii) an amino acid sequence encoded by SEQ ID NO: 129, SEQ ID NO: 135, SEQ ID NO: 149, SEQ ID NO: 125, SEQ ID NO: 126, SEQ ID NO: 127, SEQ ID NO: 128, SEQ ID NO: 130, SEQ ID NO: 131, SEQ ID NO: 132, SEQ ID NO: 133, SEQ ID NO: 134, SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 147, or SEQ ID NO: 148; or (iv) an amino acid sequence encoded by a nucleic acid sequence with at least 95% identity to SEQ ID NO: 129, SEQ ID NO: 135, SEQ ID NO: 149, SEQ ID NO: 125, SEQ ID NO: 126, SEQ ID NO: 127, SEQ ID NO: 128, SEQ ID NO: 130, SEQ ID NO: 131, SEQ ID NO: 132, SEQ ID NO: 133, SEQ ID NO: 134, SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 
    16. The isolated nucleic acid of claim 1, further comprising: (e) a nucleic acid sequence encoding a third CAR; and/or, (f) a second activation-conditional control region operatively linked to (e). 
    17. The isolated nucleic acid of claim 1, wherein the activation-conditional control region comprises: (i) one or more NFAT binding sites; or (ii) one or more of GGAAA, GGGACT, or SEQ ID NO: 261. 
    18. The nucleic acid of claim 1, wherein the second control region is a constitutive control region, wherein the constitutive control region comprises a constitutive promoter, an EF1alpha promoter, or SEQ ID NO: 1. 
    19. The isolated nucleic acid of claim 1, wherein: (i) (a) and (b) are disposed on a single nucleic acid molecule, a viral vector, or a lentiviral vector; or (c) and (d) are disposed on a single nucleic acid molecule, a viral vector, or a lentiviral vector; (ii) (a), (b), (c) and (d) are all disposed on a single nucleic acid molecule, a viral vector, or a lentiviral vector; (iii) the isolated nucleic acid comprises a bicistronic viral vector or a bicistronic lentiviral vector; or (iv) (a) is translated as a first RNA, and (c) is translated as a second RNA. 
    20. The isolated nucleic acid of claim 1, wherein: (i) (a) is disposed on a first nucleic acid molecule, a first viral vector, or a first lentiviral vector; and (c) is disposed on a second nucleic acid molecule, a second viral vector, or a second lentiviral vector; or (ii) (a) and (b) are disposed on a first nucleic acid molecule, a first viral vector, or a first lentiviral vector; and (c) and (d) are disposed on a second nucleic acid molecule, a second viral vector, or a second lentiviral vector. 

    22. A cell, or an immune effector cell, comprising the isolated nucleic acid of claim 1. 
    23. The cell of claim 22, wherein the cell is a human cell, a T cell, or an NK cell. 
    24. A method of making a chimeric antigen receptor (CAR) cell, comprising introducing into a cell, the isolated nucleic acid of claim 1, thereby making the CAR cell. 
    25. The method of claim 24, wherein the cell is a human cell, a T cell or an NK cell. 
    27. The isolated nucleic acid of claim 4, wherein the mesothelin binding domain comprises a nucleic acid sequence encoding SEQ ID NO: 51 or an amino acid sequence with at least 95% identity thereto. 
    28. The isolated nucleic acid of claim 1, wherein the second CAR comprises a nucleic acid sequence encoding SEQ ID NO: 104 or an amino acid sequence with at least 95% identity thereto. 
    29. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a chimeric antigen receptor (first CAR) that binds to a first antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises a nucleic acid sequence that induces expression of (a) upon immune effector cell activation, and wherein the nucleic acid sequence comprises a promoter chosen from a nuclear factor of activated T cells (NFAT) promoter, an NF-kB promoter, an IL-2 promoter, or an IL-2 receptor (IL-2R) promoter; (c) a nucleic acid sequence encoding a second CAR that binds to a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), 
    30. The isolated nucleic acid of claim 1, wherein the activation-conditional control region comprises SEQ ID NO: 262. 
    31. The isolated nucleic acid of claim 1, wherein the intracellular domain of the first CAR comprises a first costimulatory signaling domain and/or a first primary signaling domain; and wherein the intracellular domain of the second CAR comprises a second costimulatory domain and/or a second primary signaling domain. 
    32. The isolated nucleic acid of claim 29, wherein the intracellular domain of the first CAR comprises a first costimulatory signaling domain and/or a first primary signaling domain; and wherein the intracellular domain of the second CAR comprises a second costimulatory domain and/or a second primary signaling domain. 
    33. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a polypeptide that enhances the immune response against a target cell, or a cancer cell, and wherein the polypeptide is a first chimeric antigen receptor (first CAR) that binds a first antigen, wherein the first CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises one or more NFAT binding sites and a nucleic acid sequence that induces expression of (a) upon immune effector cell activation; (c) a nucleic acid sequence encoding a second CAR that binds a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control 
    34. The isolated nucleic acid of claim 33, wherein the activation-conditional control region comprises one or more of GGAAA, GGGACT, or SEQ ID NO: 261. 
    35. An isolated nucleic acid, comprising: (a) a nucleic acid sequence encoding a polypeptide that enhances the immune response against a target cell, or a cancer cell, and wherein the polypeptide is a first chimeric antigen receptor (first CAR) that binds a first antigen, wherein the first CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; (b) a first activation-conditional control region operatively linked to (a), wherein the activation-conditional control region comprises the nucleic acid sequence of SEQ ID NO: 262 that induces expression of (a) upon immune effector cell activation; (c) a nucleic acid sequence encoding a second CAR that binds a second antigen comprising an antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and (d) a second control region operatively linked to (c), wherein the second control region is other than an activation-conditional control region, and wherein, the second control region comprises a constitutive control region.
	SEQ ID NOs: 57 and 110 comprises the instantly claimed heavy and light chain of SEQ ID NO: 49, SEQ ID NO: 49 itself and are scFv.  See Appendix 2. 
	SEQ ID NO: 110 comprises the claimed leader peptide MALPVTALLLPLALLLHAARP (SEQ ID NO: 1). See columns 105 and 106 and Appendix 2.
`	SEQ ID NO: 110 comprises SEQ ID NO: 73. See Appendix 2
SEQ ID NO: 135 comprises SEQ ID NO: 121. See Appendix 2


7.	Claims 144-146 and 148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-35 of U.S. Patent No. 11,161,907 B2 (June et al. Nov. 2, 2021), as applied to claims 111-143 and 149-159,  above in further view of WO 2012/079000 (June et al. June 12, 2012), “June”. 
The ‘907 claims teach as set forth above, but do not teach stimulating an immunity in a mammal or treating a mammal with a disease or cancer. 
June teaches as set forth above. 
June teaches treating cancers such as mesothelioma with the CARs of the invention. See p. 50-line 28 to p. 51-line 12. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘907 claims and June and use the CARs of the ‘907 claims, such as the anti-mesothelin CAR, for the treatment of cancers like mesothelioma because June teaches that CARs can be used for the treatment of cancer. Additionally it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to use T-cells or NK-cells to stimulate the immune 
8.	Claim 147 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-35 of U.S. Patent No. 11,161,907 B2 (June et al. Nov. 2, 2021), as applied to claims 111-143 and 149-159 above, in further view of WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2”. 
The ‘907 claims teach as set forth above, but do not teach that the cells express an extracellular portion of an extracellular portion of any of PD1, PD-L1, CEACAM, LAG3, CTLA4, VISTA, CD160, BTLA, LAIR1, TIM3, 2B4 or TIGIT, associated with a second polypeptide that comprises a costimulatory domain and/or a primary signaling domain.
June-2 teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘907 claims and June-2 and express the switch receptors of June-2 in T-cells with the CARs of the ‘907 claims because June-2 teaches that switch receptors turn the negative signals of the checkpoint proteins into positive signals to stimulate an immune response.  Thus one would have been motivated to use the switch receptors of June-2 in T-cells with the CAR of the ‘907 claims to enhance the immune response during treatment.

9.	The following applications with at least one common inventor contain claims that raise the issue of provisional obviousness-type double patenting with respect to the instant claims 111-159 alone or in combination with WO 2012/079000 (June et al. June 12, 2012), “June” and/or WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2” as set forth above and the 
Application 
Claims 
Publication (if any)
Mesothelin Binding Domain
16/065,387
1-3, 5, 7-8, 12, 16-19, 22-23, 30, 33, 35, 38, 40-41, 45-46, 48-49, 54-56, 59-63, 65, 71, 74 and 81
US 2019/0000944
SEQ ID NOs: 49 and 73
16/708,397
2-7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 76, 79 and 81
US 2020/0339651
SEQ ID NOs: 57 and 292
16/743,772
1, 6-8, 17, 21-23, 26, 27, 33, 34, 59, 60, 63, 66, 68-70,  and 72
US 2020/0377589
SEQ ID NOs: 234, 240 and 364
16/965,880
1-58
US 2021/0038659
SEQ ID NOs: 49 and 73



Conclusion
10.  	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        

Alignment of SEQ ID NOs: 144, 162, and 185
RESULT 2
US-15-511-973-240
; Sequence 240, Application US/15511973
; Patent No. 10577417
; GENERAL INFORMATION
;  APPLICANT: BEATTY, GREGORY
;  APPLICANT:ENGELS, BORIS
;  APPLICANT:IDAMAKANTI, NEERAJA
;  APPLICANT:JUNE, CARL H.
;  APPLICANT:LOEW, ANDREAS
;  APPLICANT:MILONE, MICHAEL C.
;  APPLICANT:SONG, HUIJUAN
;  APPLICANT:WANG, ENXIU
;  APPLICANT:WU, QILONG
;  TITLE OF INVENTION: TARGETING CYTOTOXIC CELLS WITH CHIMERIC RECEPTORS FOR ADOPTIVE
;  TITLE OF INVENTION:IMMUNOTHERAPY
;  FILE REFERENCE: N2067-7068WO3
;  CURRENT APPLICATION NUMBER: US/15/511,973
;  CURRENT FILING DATE: 2017-03-16
;  PRIOR APPLICATION NUMBER: PCT/US2015/050715
;  PRIOR FILING DATE: 2015-09-17
;  PRIOR APPLICATION NUMBER: PCT/CN2014/090578
;  PRIOR FILING DATE: 2014-11-07
;  PRIOR APPLICATION NUMBER: PCT/CN2014/086694
;  PRIOR FILING DATE: 2014-09-17
;  NUMBER OF SEQ ID NOS: 372
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 240
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-15-511-973-240

  Query Match             87.9%;  Score 179.4;  DB 1;  Length 241;
  Best Local Similarity   41.8%;  
  Matches   33;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 GYTFTGYYMH--------------WINPNSGGTNYAQNFQG------------------- 27
              ||||||||||              |||||||||||||||||                   
Db         26 GYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNYAQNFQGRVTMTRDTSISTAYMELRR 85

Qy         28 -------------GWDFDY 33
                           ||||||
Db         86 LRSDDTAVYYCASGWDFDY 104

Alignment of SEQ ID NOs: 209, 233 and 257.  
RESULT 3
US-15-511-973-234
; Sequence 234, Application US/15511973
; Patent No. 10577417

;  APPLICANT: BEATTY, GREGORY
;  APPLICANT:ENGELS, BORIS
;  APPLICANT:IDAMAKANTI, NEERAJA
;  APPLICANT:JUNE, CARL H.
;  APPLICANT:LOEW, ANDREAS
;  APPLICANT:MILONE, MICHAEL C.
;  APPLICANT:SONG, HUIJUAN
;  APPLICANT:WANG, ENXIU
;  APPLICANT:WU, QILONG
;  TITLE OF INVENTION: TARGETING CYTOTOXIC CELLS WITH CHIMERIC RECEPTORS FOR ADOPTIVE
;  TITLE OF INVENTION:IMMUNOTHERAPY
;  FILE REFERENCE: N2067-7068WO3
;  CURRENT APPLICATION NUMBER: US/15/511,973
;  CURRENT FILING DATE: 2017-03-16
;  PRIOR APPLICATION NUMBER: PCT/US2015/050715
;  PRIOR FILING DATE: 2015-09-17
;  PRIOR APPLICATION NUMBER: PCT/CN2014/090578
;  PRIOR FILING DATE: 2014-11-07
;  PRIOR APPLICATION NUMBER: PCT/CN2014/086694
;  PRIOR FILING DATE: 2014-09-17
;  NUMBER OF SEQ ID NOS: 372
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 234
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-15-511-973-234

  Query Match             80.9%;  Score 104.3;  DB 1;  Length 241;
  Best Local Similarity   35.6%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSIRYYLS---------------TASILQN--------------------------- 18
              |||||||||||               |||||||                           
Db        159 RASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDF 218

Qy         19 -----LQTYTTPD 26
                   ||||||||
Db        219 ATYYCLQTYTTPD 231


Alignment of SEQ ID NOs: 209, 233 and 257.  

RESULT 4
US-15-511-973-240
; Sequence 240, Application US/15511973
; Patent No. 10577417
; GENERAL INFORMATION
;  APPLICANT: BEATTY, GREGORY
;  APPLICANT:ENGELS, BORIS
;  APPLICANT:IDAMAKANTI, NEERAJA
;  APPLICANT:JUNE, CARL H.
;  APPLICANT:LOEW, ANDREAS
;  APPLICANT:MILONE, MICHAEL C.
;  APPLICANT:SONG, HUIJUAN

;  APPLICANT:WU, QILONG
;  TITLE OF INVENTION: TARGETING CYTOTOXIC CELLS WITH CHIMERIC RECEPTORS FOR ADOPTIVE
;  TITLE OF INVENTION:IMMUNOTHERAPY
;  FILE REFERENCE: N2067-7068WO3
;  CURRENT APPLICATION NUMBER: US/15/511,973
;  CURRENT FILING DATE: 2017-03-16
;  PRIOR APPLICATION NUMBER: PCT/US2015/050715
;  PRIOR FILING DATE: 2015-09-17
;  PRIOR APPLICATION NUMBER: PCT/CN2014/090578
;  PRIOR FILING DATE: 2014-11-07
;  PRIOR APPLICATION NUMBER: PCT/CN2014/086694
;  PRIOR FILING DATE: 2014-09-17
;  NUMBER OF SEQ ID NOS: 372
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 240
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-15-511-973-240

  Query Match             80.9%;  Score 104.3;  DB 1;  Length 241;
  Best Local Similarity   35.6%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSIRYYLS---------------TASILQN--------------------------- 18
              |||||||||||               |||||||                           
Db        159 RASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDF 218

Qy         19 -----LQTYTTPD 26
                   ||||||||
Db        219 ATYYCLQTYTTPD 231

Alignment of SEQ ID NO: 49
RESULT 2
US-15-511-973-240
; Sequence 240, Application US/15511973
; Patent No. 10577417
; GENERAL INFORMATION
;  APPLICANT: BEATTY, GREGORY
;  APPLICANT:ENGELS, BORIS
;  APPLICANT:IDAMAKANTI, NEERAJA
;  APPLICANT:JUNE, CARL H.
;  APPLICANT:LOEW, ANDREAS
;  APPLICANT:MILONE, MICHAEL C.
;  APPLICANT:SONG, HUIJUAN
;  APPLICANT:WANG, ENXIU
;  APPLICANT:WU, QILONG
;  TITLE OF INVENTION: TARGETING CYTOTOXIC CELLS WITH CHIMERIC RECEPTORS FOR ADOPTIVE
;  TITLE OF INVENTION:IMMUNOTHERAPY
;  FILE REFERENCE: N2067-7068WO3
;  CURRENT APPLICATION NUMBER: US/15/511,973
;  CURRENT FILING DATE: 2017-03-16
;  PRIOR APPLICATION NUMBER: PCT/US2015/050715
;  PRIOR FILING DATE: 2015-09-17
;  PRIOR APPLICATION NUMBER: PCT/CN2014/090578

;  PRIOR APPLICATION NUMBER: PCT/CN2014/086694
;  PRIOR FILING DATE: 2014-09-17
;  NUMBER OF SEQ ID NOS: 372
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 240
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-15-511-973-240

  Query Match             100.0%;  Score 1291;  DB 1;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60

Qy         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120

Qy        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180

Qy        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240

Qy        241 K 241
              |
Db        241 K 241

Alignment of SEQ ID NO: 340 with SEQ ID NO: 2
RESULT 1
US-16-750-951-2

  Query Match             100.0%;  Score 230;  DB 1;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   43;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFA 43
              |||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFA 43










RESULT 5
AZX24806
ID   AZX24806 standard; peptide; 21 AA.
XX
AC   AZX24806;
XX
DT   02-AUG-2012  (first entry)
XX
DE   Human CD8 leader peptide SEQ ID NO:19.
XX
KW   CD8 protein; T-cell surface glycoprotein CD8; cancer; cell therapy;
KW   chimeric protein; cytostatic; gene expression; gene therapy;
KW   immune stimulation; leukemia; lymphoma; protein therapy; signal peptide;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012079000-A1.
XX
CC PD   14-JUN-2012.
XX
CC PF   09-DEC-2011; 2011WO-US064191.
XX
PR   09-DEC-2010; 2010US-0421470P.
PR   29-JUN-2011; 2011US-0502649P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   June CH,  Levine BL,  Porter DL,  Kalos MD;
XX
DR   WPI; 2012-G81463/42.
DR   N-PSDB; AZX24800.
XX
CC PT   New isolated nucleic acid sequence encoding a chimeric antigen receptor 
CC PT   containing antigen binding domain, transmembrane domain, costimulatory 
CC PT   signaling region, and zeta signaling domain, useful for treating cancer, 
CC PT   and lymphocytic leukemia.
XX
CC PS   Example 2; SEQ ID NO 19; 131pp; English.
XX
CC   The invention relates to a novel isolated nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR) useful for treating cancer, and 
CC   lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma
CC   in a patient. The CAR of SEQ ID NO: 12 (AZX24799) comprises an antigen 
CC   binding domain, a transmembrane domain, a costimulatory signaling region,
CC   and a CD3 zeta signaling domain of SEQ ID NO: 24 (AZX24811). The 
CC   invention independently claims for: a cell and a vector comprising a 
CC   nucleic acid sequence of SEQ ID NO: 8 (AZX24795) encoding the CAR; a 
CC   method of stimulating a T cell-mediated immune response to a target cell 
CC   population or tissue in a mammal; a method of providing an anti-tumor 
CC   immunity in a mammal; a method of treating a mammal having a disease, 
CC   disorder or condition associated with an elevated expression of a tumor 
CC   antigen; a method of generating a persisting population of genetically 
CC   engineered T cells in a patient diagnosed with cancer; and a method of 
CC   expanding a population of genetically engineered T cells in a patient 
CC   diagnosed with cancer. The isolated nucleic acid sequence treats a 
CC   patient who is resistant to at least one chemotherapeutic agent. The 
CC   method generates a population of genetically engineered T cells that 
CC   persist in a patient for a period of four months to three years after 
CC   administration. The present sequence is a human CD8 leader peptide used 
CC   for vector construction which is further used to obtain the chimeric 

XX
SQ   Sequence 21 AA;

  Query Match             100.0%;  Score 100;  DB 19;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARP 21
              |||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARP 21



Alignment of SEQ ID NO: 7 with SEQ ID NO: 23

RESULT 1
AZX24810
ID   AZX24810 standard; protein; 42 AA.
XX
AC   AZX24810;
XX
DT   02-AUG-2012  (first entry)
XX
DE   Human 4-IBB protein SEQ ID NO:23.
XX
KW   4-IBB protein; cancer; cell therapy; chimeric protein; cytostatic;
KW   gene expression; gene therapy; immune stimulation; leukemia; lymphoma;
KW   protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012079000-A1.
XX
CC PD   14-JUN-2012.
XX
CC PF   09-DEC-2011; 2011WO-US064191.
XX
PR   09-DEC-2010; 2010US-0421470P.
PR   29-JUN-2011; 2011US-0502649P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   June CH,  Levine BL,  Porter DL,  Kalos MD;
XX
DR   WPI; 2012-G81463/42.
DR   N-PSDB; AZX24804.
XX
CC PT   New isolated nucleic acid sequence encoding a chimeric antigen receptor 
CC PT   containing antigen binding domain, transmembrane domain, costimulatory 
CC PT   signaling region, and zeta signaling domain, useful for treating cancer, 
CC PT   and lymphocytic leukemia.
XX
CC PS   Example 2; SEQ ID NO 23; 131pp; English.
XX
CC   The invention relates to a novel isolated nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR) useful for treating cancer, and 
CC   lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma
CC   in a patient. The CAR of SEQ ID NO: 12 (AZX24799) comprises an antigen 
CC   binding domain, a transmembrane domain, a costimulatory signaling region,
CC   and a CD3 zeta signaling domain of SEQ ID NO: 24 (AZX24811). The 
CC   invention independently claims for: a cell and a vector comprising a 

CC   method of stimulating a T cell-mediated immune response to a target cell 
CC   population or tissue in a mammal; a method of providing an anti-tumor 
CC   immunity in a mammal; a method of treating a mammal having a disease, 
CC   disorder or condition associated with an elevated expression of a tumor 
CC   antigen; a method of generating a persisting population of genetically 
CC   engineered T cells in a patient diagnosed with cancer; and a method of 
CC   expanding a population of genetically engineered T cells in a patient 
CC   diagnosed with cancer. The isolated nucleic acid sequence treats a 
CC   patient who is resistant to at least one chemotherapeutic agent. The 
CC   method generates a population of genetically engineered T cells that 
CC   persist in a patient for a period of four months to three years after 
CC   administration. The present sequence is a human 4-IBB protein used for 
CC   vector construction which is further used to obtain the chimeric antigen 
CC   receptor of the invention.
XX
SQ   Sequence 42 AA;

  Query Match             100.0%;  Score 232;  DB 19;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42


SEQ ID NO: 9 alignment with SEQ ID NO: 24

RESULT 1
AZX24811
ID   AZX24811 standard; protein; 112 AA.
XX
AC   AZX24811;
XX
DT   02-AUG-2012  (first entry)
XX
DE   Human CD3 zeta signaling domain SEQ ID NO:24.
XX
KW   CD3Z protein; T-cell CD3 glycoprotein zeta chain; cancer; cell therapy;
KW   chimeric protein; cytostatic; gene expression; gene therapy;
KW   immune stimulation; leukemia; lymphoma; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012079000-A1.
XX
CC PD   14-JUN-2012.
XX
CC PF   09-DEC-2011; 2011WO-US064191.
XX
PR   09-DEC-2010; 2010US-0421470P.
PR   29-JUN-2011; 2011US-0502649P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   June CH,  Levine BL,  Porter DL,  Kalos MD;
XX
DR   WPI; 2012-G81463/42.
DR   N-PSDB; AZX24805.
XX
CC PT   New isolated nucleic acid sequence encoding a chimeric antigen receptor 

CC PT   signaling region, and zeta signaling domain, useful for treating cancer, 
CC PT   and lymphocytic leukemia.
XX
CC PS   Claim 1; SEQ ID NO 24; 131pp; English.
XX
CC   The invention relates to a novel isolated nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR) useful for treating cancer, and 
CC   lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma
CC   in a patient. The CAR of SEQ ID NO: 12 (AZX24799) comprises an antigen 
CC   binding domain, a transmembrane domain, a costimulatory signaling region,
CC   and a CD3 zeta signaling domain of SEQ ID NO: 24 (AZX24811). The 
CC   invention independently claims for: a cell and a vector comprising a 
CC   nucleic acid sequence of SEQ ID NO: 8 (AZX24795) encoding the CAR; a 
CC   method of stimulating a T cell-mediated immune response to a target cell 
CC   population or tissue in a mammal; a method of providing an anti-tumor 
CC   immunity in a mammal; a method of treating a mammal having a disease, 
CC   disorder or condition associated with an elevated expression of a tumor 
CC   antigen; a method of generating a persisting population of genetically 
CC   engineered T cells in a patient diagnosed with cancer; and a method of 
CC   expanding a population of genetically engineered T cells in a patient 
CC   diagnosed with cancer. The isolated nucleic acid sequence treats a 
CC   patient who is resistant to at least one chemotherapeutic agent. The 
CC   method generates a population of genetically engineered T cells that 
CC   persist in a patient for a period of four months to three years after 
CC   administration.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 593;  DB 19;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112


SEQ ID NO: 10 alignment with SEQ ID NO: 24

RESULT 1
AASEQ2_11182021_103158

  Query Match             99.3%;  Score 589;  DB 1;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  111;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              |||||||||||||:||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112



RESULT 1
AZX24804
ID   AZX24804 standard; DNA; 126 BP.
XX
AC   AZX24804;
XX
DT   02-AUG-2012  (first entry)
XX
DE   Human 4-IBB encoding DNA SEQ ID NO:17.
XX
KW   4-IBB gene; cancer; cell therapy; chimeric protein; coding sequence;
KW   cytostatic; ds; gene expression; gene therapy; immune stimulation;
KW   leukemia; lymphoma; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..126
FT                   /*tag=  a
FT                   /partial
FT                   /product= "Human 4-IBB protein"
FT                   /note= "No start or stop codon shown"
XX
CC PN   WO2012079000-A1.
XX
CC PD   14-JUN-2012.
XX
CC PF   09-DEC-2011; 2011WO-US064191.
XX
PR   09-DEC-2010; 2010US-0421470P.
PR   29-JUN-2011; 2011US-0502649P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   June CH,  Levine BL,  Porter DL,  Kalos MD;
XX
DR   WPI; 2012-G81463/42.
DR   P-PSDB; AZX24810.
XX
CC PT   New isolated nucleic acid sequence encoding a chimeric antigen receptor 
CC PT   containing antigen binding domain, transmembrane domain, costimulatory 
CC PT   signaling region, and zeta signaling domain, useful for treating cancer, 
CC PT   and lymphocytic leukemia.
XX
CC PS   Example 2; SEQ ID NO 17; 131pp; English.
XX
CC   The invention relates to a novel isolated nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR) useful for treating cancer, and 
CC   lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma
CC   in a patient. The CAR of SEQ ID NO: 12 (AZX24799) comprises an antigen 
CC   binding domain, a transmembrane domain, a costimulatory signaling region,
CC   and a CD3 zeta signaling domain of SEQ ID NO: 24 (AZX24811). The 
CC   invention independently claims for: a cell and a vector comprising a 
CC   nucleic acid sequence of SEQ ID NO: 8 (AZX24795) encoding the CAR; a 
CC   method of stimulating a T cell-mediated immune response to a target cell 
CC   population or tissue in a mammal; a method of providing an anti-tumor 
CC   immunity in a mammal; a method of treating a mammal having a disease, 
CC   disorder or condition associated with an elevated expression of a tumor 
CC   antigen; a method of generating a persisting population of genetically 
CC   engineered T cells in a patient diagnosed with cancer; and a method of 

CC   diagnosed with cancer. The isolated nucleic acid sequence treats a 
CC   patient who is resistant to at least one chemotherapeutic agent. The 
CC   method generates a population of genetically engineered T cells that 
CC   persist in a patient for a period of four months to three years after 
CC   administration. The present sequence is a human 4-IBB encoding DNA used 
CC   for vector construction which is further used to obtain the chimeric 
CC   antigen receptor of the invention.
XX
SQ   Sequence 126 BP; 49 A; 22 C; 31 G; 24 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 126;  DB 44;  Length 126;
  Best Local Similarity   100.0%;  
  Matches  126;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACGGGGCAGAAAGAAACTCCTGTATATATTCAAACAACCATTTATGAGACCAGTACAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAACGGGGCAGAAAGAAACTCCTGTATATATTCAAACAACCATTTATGAGACCAGTACAA 60

Qy         61 ACTACTCAAGAGGAAGATGGCTGTAGCTGCCGATTTCCAGAAGAAGAAGAAGGAGGATGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACTACTCAAGAGGAAGATGGCTGTAGCTGCCGATTTCCAGAAGAAGAAGAAGGAGGATGT 120

Qy        121 GAACTG 126
              ||||||
Db        121 GAACTG 126



Alignment of SEQ ID NO: 20 with SEQ ID NO: 18

RESULT 1
AZX24805
ID   AZX24805 standard; DNA; 336 BP.
XX
AC   AZX24805;
XX
DT   02-AUG-2012  (first entry)
XX
DE   Human CD3 zeta signaling domain encoding DNA SEQ ID NO:18.
XX
KW   CD3Z gene; T-cell CD3 glycoprotein zeta chain; cancer; cell therapy;
KW   chimeric protein; coding sequence; cytostatic; ds; gene expression;
KW   gene therapy; immune stimulation; leukemia; lymphoma; protein therapy;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..336
FT                   /*tag=  a
FT                   /product= "Human CD3 zeta protein"
FT                   /partial
FT                   /note= "No start or stop codon shown"
XX
CC PN   WO2012079000-A1.
XX
CC PD   14-JUN-2012.
XX
CC PF   09-DEC-2011; 2011WO-US064191.
XX
PR   09-DEC-2010; 2010US-0421470P.

XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   June CH,  Levine BL,  Porter DL,  Kalos MD;
XX
DR   WPI; 2012-G81463/42.
DR   P-PSDB; AZX24811.
XX
CC PT   New isolated nucleic acid sequence encoding a chimeric antigen receptor 
CC PT   containing antigen binding domain, transmembrane domain, costimulatory 
CC PT   signaling region, and zeta signaling domain, useful for treating cancer, 
CC PT   and lymphocytic leukemia.
XX
CC PS   Claim 11; SEQ ID NO 18; 131pp; English.
XX
CC   The invention relates to a novel isolated nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR) useful for treating cancer, and 
CC   lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma
CC   in a patient. The CAR of SEQ ID NO: 12 (AZX24799) comprises an antigen 
CC   binding domain, a transmembrane domain, a costimulatory signaling region,
CC   and a CD3 zeta signaling domain of SEQ ID NO: 24 (AZX24811). The 
CC   invention independently claims for: a cell and a vector comprising a 
CC   nucleic acid sequence of SEQ ID NO: 8 (AZX24795) encoding the CAR; a 
CC   method of stimulating a T cell-mediated immune response to a target cell 
CC   population or tissue in a mammal; a method of providing an anti-tumor 
CC   immunity in a mammal; a method of treating a mammal having a disease, 
CC   disorder or condition associated with an elevated expression of a tumor 
CC   antigen; a method of generating a persisting population of genetically 
CC   engineered T cells in a patient diagnosed with cancer; and a method of 
CC   expanding a population of genetically engineered T cells in a patient 
CC   diagnosed with cancer. The isolated nucleic acid sequence treats a 
CC   patient who is resistant to at least one chemotherapeutic agent. The 
CC   method generates a population of genetically engineered T cells that 
CC   persist in a patient for a period of four months to three years after 
CC   administration.
XX
SQ   Sequence 336 BP; 96 A; 86 C; 110 G; 44 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 336;  DB 44;  Length 336;
  Best Local Similarity   100.0%;  
  Matches  336;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGAGTGAAGTTCAGCAGGAGCGCAGACGCCCCCGCGTACAAGCAGGGCCAGAACCAGCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AGAGTGAAGTTCAGCAGGAGCGCAGACGCCCCCGCGTACAAGCAGGGCCAGAACCAGCTC 60

Qy         61 TATAACGAGCTCAATCTAGGACGAAGAGAGGAGTACGATGTTTTGGACAAGAGACGTGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TATAACGAGCTCAATCTAGGACGAAGAGAGGAGTACGATGTTTTGGACAAGAGACGTGGC 120

Qy        121 CGGGACCCTGAGATGGGGGGAAAGCCGAGAAGGAAGAACCCTCAGGAAGGCCTGTACAAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CGGGACCCTGAGATGGGGGGAAAGCCGAGAAGGAAGAACCCTCAGGAAGGCCTGTACAAT 180

Qy        181 GAACTGCAGAAAGATAAGATGGCGGAGGCCTACAGTGAGATTGGGATGAAAGGCGAGCGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAACTGCAGAAAGATAAGATGGCGGAGGCCTACAGTGAGATTGGGATGAAAGGCGAGCGC 240

Qy        241 CGGAGGGGCAAGGGGCACGATGGCCTTTACCAGGGTCTCAGTACAGCCACCAAGGACACC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CGGAGGGGCAAGGGGCACGATGGCCTTTACCAGGGTCTCAGTACAGCCACCAAGGACACC 300


              ||||||||||||||||||||||||||||||||||||
Db        301 TACGACGCCCTTCACATGCAGGCCCTGCCCCCTCGC 336


Alignment of SEQ ID NO: 21 with SEQ ID NO: 18

RESULT 1
NASEQ2_11182021_104123

  Query Match             99.5%;  Score 334.4;  DB 1;  Length 336;
  Best Local Similarity   99.7%;  
  Matches  335;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AGAGTGAAGTTCAGCAGGAGCGCAGACGCCCCCGCGTACCAGCAGGGCCAGAACCAGCTC 60
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db          1 AGAGTGAAGTTCAGCAGGAGCGCAGACGCCCCCGCGTACAAGCAGGGCCAGAACCAGCTC 60

Qy         61 TATAACGAGCTCAATCTAGGACGAAGAGAGGAGTACGATGTTTTGGACAAGAGACGTGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TATAACGAGCTCAATCTAGGACGAAGAGAGGAGTACGATGTTTTGGACAAGAGACGTGGC 120

Qy        121 CGGGACCCTGAGATGGGGGGAAAGCCGAGAAGGAAGAACCCTCAGGAAGGCCTGTACAAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CGGGACCCTGAGATGGGGGGAAAGCCGAGAAGGAAGAACCCTCAGGAAGGCCTGTACAAT 180

Qy        181 GAACTGCAGAAAGATAAGATGGCGGAGGCCTACAGTGAGATTGGGATGAAAGGCGAGCGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAACTGCAGAAAGATAAGATGGCGGAGGCCTACAGTGAGATTGGGATGAAAGGCGAGCGC 240

Qy        241 CGGAGGGGCAAGGGGCACGATGGCCTTTACCAGGGTCTCAGTACAGCCACCAAGGACACC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CGGAGGGGCAAGGGGCACGATGGCCTTTACCAGGGTCTCAGTACAGCCACCAAGGACACC 300

Qy        301 TACGACGCCCTTCACATGCAGGCCCTGCCCCCTCGC 336
              ||||||||||||||||||||||||||||||||||||
Db        301 TACGACGCCCTTCACATGCAGGCCCTGCCCCCTCGC 336



Alignment of SEQ ID NO: 17 with SEQ ID NO: 16
RESULT 1
NASEQ2_11182021_110113

  Query Match             100.0%;  Score 72;  DB 1;  Length 72;
  Best Local Similarity   100.0%;  
  Matches   72;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATCTACATCTGGGCGCCCTTGGCCGGGACTTGTGGGGTCCTTCTCCTGTCACTGGTTATC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATCTACATCTGGGCGCCCTTGGCCGGGACTTGTGGGGTCCTTCTCCTGTCACTGGTTATC 60

Qy         61 ACCCTTTACTGC 72
              ||||||||||||
Db         61 ACCCTTTACTGC 72




RESULT 1
AASEQ2_11182021_105258

  Query Match             100.0%;  Score 128;  DB 1;  Length 69;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db         46 IYIWAPLAGTCGVLLLSLVITLYC 69


Alignment of SEQ ID NO: 49 with SEQ ID NO: 57
RESULT 1
US-15-548-202-57

  Query Match             100.0%;  Score 1291;  DB 1;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60

Qy         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120

Qy        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180

Qy        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240

Qy        241 K 241
              |
Db        241 K 241

Alignment of SEQ ID NO: 49 with SEQ ID NO: 51

RESULT 1
US-15-548-202-51

  Query Match             97.1%;  Score 1253;  DB 1;  Length 241;
  Best Local Similarity   97.5%;  
  Matches  235;  Conservative    1;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
              |||| ||||||:|||||||||||||||||| |||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVEKPGASVKVSCKASGYTFTDYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60

Qy         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120
              || |||||||||||||||||||| ||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120

Qy        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180
              ||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180

Qy        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240

Qy        241 K 241
              |


Alignment of SEQ ID NO: 49 with SEQ ID NO: 110
RESULT 1
US-15-548-202-110

  Query Match             100.0%;  Score 1291;  DB 1;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         22 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 81

Qy         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         82 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 141

Qy        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        142 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 201

Qy        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        202 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 261

Qy        241 K 241
              |
Db        262 K 262


Alignment of SEQ ID NO: 73 with SEQ ID NO: 110

RESULT 3
US-15-548-202-110
; Sequence 110, Application US/15548202
; Publication No. US20180044424A1
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  APPLICANT:THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA
;  TITLE OF INVENTION: CAR-EXPRESSING CELLS AGAINST MULTIPLE TUMOR ANTIGENS AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: N2067-7084WO
;  CURRENT APPLICATION NUMBER: US/15/548,202
;  CURRENT FILING DATE: 2017-08-02
;  PRIOR APPLICATION NUMBER: PCT/US2016/015978
;  PRIOR FILING DATE: 2016-02-01
;  PRIOR APPLICATION NUMBER: 62/111,094
;  PRIOR FILING DATE: 2015-02-02
;  NUMBER OF SEQ ID NOS: 425
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 110
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-15-548-202-110

  Query Match             100.0%;  Score 2589;  DB 16;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARPQVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARPQVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQ 60

Qy         61 APGQGLEWMGWINPNSGGTNYAQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APGQGLEWMGWINPNSGGTNYAQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASG 120

Qy        121 WDFDYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WDFDYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCR 180

Qy        181 ASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFA 240

Qy        241 TYYCLQTYTTPDFGPGTKVEIKTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TYYCLQTYTTPDFGPGTKVEIKTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTR 300

Qy        301 GLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCS 360

Qy        361 CRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGG 420

Qy        421 KPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQ 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 KPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQ 480

Qy        481 ALPPR 485
              |||||
Db        481 ALPPR 485


Alignment of SEQ ID NO: 121 with SEQ ID NO: 135

RESULT 3
US-15-548-202-135
; Sequence 135, Application US/15548202
; Publication No. US20180044424A1
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  APPLICANT:THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA
;  TITLE OF INVENTION: CAR-EXPRESSING CELLS AGAINST MULTIPLE TUMOR ANTIGENS AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: N2067-7084WO
;  CURRENT APPLICATION NUMBER: US/15/548,202
;  CURRENT FILING DATE: 2017-08-02
;  PRIOR APPLICATION NUMBER: PCT/US2016/015978
;  PRIOR FILING DATE: 2016-02-01
;  PRIOR APPLICATION NUMBER: 62/111,094
;  PRIOR FILING DATE: 2015-02-02
;  NUMBER OF SEQ ID NOS: 425

; SEQ ID NO 135
;  LENGTH: 1455
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polynucleotide"
US-15-548-202-135

  Query Match             100.0%;  Score 1455;  DB 69;  Length 1455;
  Best Local Similarity   100.0%;  
  Matches 1455;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCCCTCCCTGTCACCGCCCTGCTGCTTCCGCTGGCTCTTCTGCTCCACGCCGCTCGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCCCTCCCTGTCACCGCCCTGCTGCTTCCGCTGGCTCTTCTGCTCCACGCCGCTCGG 60

Qy         61 CCCCAAGTCCAATTGCAGCAGAGCGGAGCAGAAGTGAAGAAGCCAGGAGCGTCAGTCAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCCCAAGTCCAATTGCAGCAGAGCGGAGCAGAAGTGAAGAAGCCAGGAGCGTCAGTCAAA 120

Qy        121 GTGTCGTGTAAGGCGTCAGGATACACCTTCACGGGATACTACATGCACTGGGTGCGCCAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTGTCGTGTAAGGCGTCAGGATACACCTTCACGGGATACTACATGCACTGGGTGCGCCAG 180

Qy        181 GCCCCGGGCCAAGGACTCGAGTGGATGGGCTGGATCAACCCTAACTCTGGAGGCACCAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCCCCGGGCCAAGGACTCGAGTGGATGGGCTGGATCAACCCTAACTCTGGAGGCACCAAC 240

Qy        241 TACGCCCAGAATTTCCAAGGCAGAGTGACCATGACCCGGGACACCTCCATCTCGACTGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TACGCCCAGAATTTCCAAGGCAGAGTGACCATGACCCGGGACACCTCCATCTCGACTGCC 300

Qy        301 TATATGGAACTGCGGCGGCTGCGCTCGGACGATACTGCTGTGTATTACTGCGCCAGCGGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TATATGGAACTGCGGCGGCTGCGCTCGGACGATACTGCTGTGTATTACTGCGCCAGCGGC 360

Qy        361 TGGGACTTTGACTACTGGGGACAGGGTACTCTGGTGACTGTTTCCTCGGGAGGAGGCGGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGGGACTTTGACTACTGGGGACAGGGTACTCTGGTGACTGTTTCCTCGGGAGGAGGCGGA 420

Qy        421 TCGGGTGGAGGAGGTAGCGGGGGAGGGGGGTCGGGAGGCGGAGGCAGCGATATTCGCATG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCGGGTGGAGGAGGTAGCGGGGGAGGGGGGTCGGGAGGCGGAGGCAGCGATATTCGCATG 480

Qy        481 ACTCAATCGCCGTCCTCCCTGAGCGCTAGCGTGGGAGATCGAGTCACCATCACTTGCAGA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ACTCAATCGCCGTCCTCCCTGAGCGCTAGCGTGGGAGATCGAGTCACCATCACTTGCAGA 540

Qy        541 GCGTCACAGTCGATTCGCTACTACCTGTCCTGGTACCAGCAGAAACCGGGAAAGGCACCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GCGTCACAGTCGATTCGCTACTACCTGTCCTGGTACCAGCAGAAACCGGGAAAGGCACCA 600

Qy        601 AAGCTTCTGATCTACACGGCCTCCATCCTGCAAAATGGTGTCCCATCAAGGTTCTCCGGG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AAGCTTCTGATCTACACGGCCTCCATCCTGCAAAATGGTGTCCCATCAAGGTTCTCCGGG 660

Qy        661 TCAGGGAGCGGCACTGACTTCACTCTCACCATCTCCTCACTCCAGCCCGAGGACTTTGCA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCAGGGAGCGGCACTGACTTCACTCTCACCATCTCCTCACTCCAGCCCGAGGACTTTGCA 720


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ACCTACTACTGCCTCCAGACGTACACCACCCCGGATTTCGGTCCTGGAACCAAGGTGGAA 780

Qy        781 ATCAAAACCACTACCCCAGCACCGAGGCCACCCACCCCGGCTCCTACCATCGCCTCCCAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ATCAAAACCACTACCCCAGCACCGAGGCCACCCACCCCGGCTCCTACCATCGCCTCCCAG 840

Qy        841 CCTCTGTCCCTGCGTCCGGAGGCATGTAGACCCGCAGCTGGTGGGGCCGTGCATACCCGG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CCTCTGTCCCTGCGTCCGGAGGCATGTAGACCCGCAGCTGGTGGGGCCGTGCATACCCGG 900

Qy        901 GGTCTTGACTTCGCCTGCGATATCTACATTTGGGCCCCTCTGGCTGGTACTTGCGGGGTC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GGTCTTGACTTCGCCTGCGATATCTACATTTGGGCCCCTCTGGCTGGTACTTGCGGGGTC 960

Qy        961 CTGCTGCTTTCACTCGTGATCACTCTTTACTGTAAGCGCGGTCGGAAGAAGCTGCTGTAC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CTGCTGCTTTCACTCGTGATCACTCTTTACTGTAAGCGCGGTCGGAAGAAGCTGCTGTAC 1020

Qy       1021 ATCTTTAAGCAACCCTTCATGAGGCCTGTGCAGACTACTCAAGAGGAGGACGGCTGTTCA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 ATCTTTAAGCAACCCTTCATGAGGCCTGTGCAGACTACTCAAGAGGAGGACGGCTGTTCA 1080

Qy       1081 TGCCGGTTCCCAGAGGAGGAGGAAGGCGGCTGCGAACTGCGCGTGAAATTCAGCCGCAGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 TGCCGGTTCCCAGAGGAGGAGGAAGGCGGCTGCGAACTGCGCGTGAAATTCAGCCGCAGC 1140

Qy       1141 GCAGATGCTCCAGCCTACAAGCAGGGGCAGAACCAGCTCTACAACGAACTCAATCTTGGT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GCAGATGCTCCAGCCTACAAGCAGGGGCAGAACCAGCTCTACAACGAACTCAATCTTGGT 1200

Qy       1201 CGGAGAGAGGAGTACGACGTGCTGGACAAGCGGAGAGGACGGGACCCAGAAATGGGCGGG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CGGAGAGAGGAGTACGACGTGCTGGACAAGCGGAGAGGACGGGACCCAGAAATGGGCGGG 1260

Qy       1261 AAGCCGCGCAGAAAGAATCCCCAAGAGGGCCTGTACAACGAGCTCCAAAAGGATAAGATG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 AAGCCGCGCAGAAAGAATCCCCAAGAGGGCCTGTACAACGAGCTCCAAAAGGATAAGATG 1320

Qy       1321 GCAGAAGCCTATAGCGAGATTGGTATGAAAGGGGAACGCAGAAGAGGCAAAGGCCACGAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GCAGAAGCCTATAGCGAGATTGGTATGAAAGGGGAACGCAGAAGAGGCAAAGGCCACGAC 1380

Qy       1381 GGACTGTACCAGGGACTCAGCACCGCCACCAAGGACACCTATGACGCTCTTCACATGCAG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 GGACTGTACCAGGGACTCAGCACCGCCACCAAGGACACCTATGACGCTCTTCACATGCAG 1440

Qy       1441 GCCCTGCCGCCTCGG 1455
              |||||||||||||||
Db       1441 GCCCTGCCGCCTCGG 1455